Case 5:19-cv-00075-JSM-PRL Document 1 Filed 02/15/19 Page 1 of 9 PageID 1




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              OCALA DIVISION

 BROOKE STANDRIDGE,

       Plaintiff,

 v.                                             CASE NO.:

 MIMI’S DINER, LLC, a Florida
 Limited Liability Company, and
 WANDA LASHER, Individually,

       Defendants.              _________/
                                _________/

                 COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, BROOKE STANDRIDGE, by and through the undersigned

 attorney, sues the Defendants, MIMI’S DINER, LLC, a Florida Limited

 Liability Company, and WANDA LASHER, Individually, and alleges:

       1.       Plaintiff was an employee of Defendants and brings this action for

 unpaid minimum wages and proper overtime compensation, liquidated

 damages, and all other applicable relief pursuant to Fla. Const. Art. X § 24, and

 the Fair Labor Standards Act, as amended, 29 U.S.C. § 216(b) (“FLSA”).

                                General Allegations

       2.       Plaintiff was an employee who worked for Defendants within the

 last three years in Marion County, Florida.

       3.       Plaintiff worked for Defendants from around February 2017 to

 August 2018.




                                         1
Case 5:19-cv-00075-JSM-PRL Document 1 Filed 02/15/19 Page 2 of 9 PageID 2




        4.     Plaintiff was employed as a waitress/server and was classified as

 a “tipped employee” as defined by Fla. Const. Art. X § 24 and the FLSA.

        5.     Pursuant to Fla. Const. Art. X § 24(c) and Section 3(m) of the

 FLSA, Defendants applied a “tip credit” towards satisfaction of its minimum

 wage obligations.

        6.     Plaintiff was paid the lower tipped minimum wage of $5.08 per

 hour in 2017 and $5.23 per hour in 2018.

        7.     At all times material to this cause of action, Defendant, MIMI’S

 DINER, LLC, was an enterprise subject to the Florida Constitution’s provision

 on minimum wages and the FLSA.

        8.     At all times material to this cause of action, Plaintiff was a non-

 exempt employee and therefore entitled to overtime wages for any and all

 overtime hours worked.

        9.     Defendant, MIMI’S DINER, LLC, is a Florida Limited Liability

 Company that operates and conducts business in Marion County, Florida and is

 therefore, within the jurisdiction of this Court.

        10.    Defendant, MIMI’S DINER, LLC, operates as a restaurant in

 Citra, Florida.

        11.    At all times relevant to this action, WANDA LASHER was an

 individual resident of the State of Florida, who owned and operated MIMI’S

 DINER, LLC, and who regularly exercised the authority to: (a) hire and fire




                                          2
Case 5:19-cv-00075-JSM-PRL Document 1 Filed 02/15/19 Page 3 of 9 PageID 3




 employees of MIMI’S DINER, LLC; (b) determine the work schedules for the

 employees of MIMI’S DINER, LLC, and (c) control the finances and operations

 of MIMI’S DINER, LLC. By virtue of having regularly exercised that authority

 on behalf of MIMI’S DINER, LLC, WANDA LASHER is/was an employer as

 defined by 29 U.S.C. § 201, et seq.

       12.    This action is brought under the FLSA to recover from Defendants

 minimum wage and overtime compensation, liquidated damages, and

 reasonable attorneys’ fees and costs.

       13.    This Court has jurisdiction over Plaintiff’s claims pursuant to 28

 U.S.C. §1331 and the FLSA.

       14.    During Plaintiff’s employment with Defendants, Defendant,

 MIMI’S DINER, LLC, earned more than $500,000.00 per year in gross sales.

       15.    Defendant, MIMI’S DINER, LLC, employed approximately fifteen

 (15) employees and paid these employees plus earned a profit from their

 business.

       16.    During Plaintiff’s employment, Defendant, MIMI’S DINER, LLC,

 employed at least two employees who were engaged in interstate commerce

 and/or handled goods, materials and supplies which travelled in interstate

 commerce, including but not limited to cash registers, food, cooking supplies,

 and other tools/materials used to run the business.

       17.    Therefore, at all material times relevant to this action, Defendant,




                                         3
Case 5:19-cv-00075-JSM-PRL Document 1 Filed 02/15/19 Page 4 of 9 PageID 4




 MIMI’S DINER, LLC, was an enterprise covered by the FLSA, and as defined

 by 29 U.S.C. §203(r) and 203(s).

       18.     Additionally, Plaintiff is individually covered under the FLSA

 because she was engaged in interstate commerce by taking orders from and

 charging patrons from outside the state of Florida.

                     Minimum Wage and Overtime Violations

       19.     At all times relevant to this action, Defendants failed to comply

 with Fla. Const. Art. X § 24 and the FLSA because Plaintiff performed services

 for Defendants for which she was not paid full minimum wages and no

 provisions were made by Defendants to properly pay Plaintiff for all overtime

 hours worked.

       20.     During her employment (especially from September 2017 to

 August 2018) Plaintiff regularly worked over forty (40) hours per week.

       21.     During her employment with Defendants, Defendants failed to

 compensate Plaintiff at all for work performed in excess of forty (40) hours in a

 given week.

       22.     Plaintiff is entitled to her regular rate of pay plus the half-time

 premium ($9.13/hour in 2017 and $9.36/hour in 2018) for all hours worked in

 excess of forty (40) per week.




                                         4
Case 5:19-cv-00075-JSM-PRL Document 1 Filed 02/15/19 Page 5 of 9 PageID 5




        23.    Based upon the above policies, Defendants have violated Fla.

 Const. Art. X § 24 by failing to pay the full minimum wage for each hour

 worked.

        24.    Based upon the above policies, Defendants have violated the

 FLSA by failing to pay complete overtime pay for each hour worked over forty

 (40) per week.

        25.    Upon information and belief, the records, to the extent any exist

 and are accurate, concerning the number of hours worked and amounts paid to

 Plaintiff are in the possession and custody of Defendants.

        26.    Plaintiff has hired the below law firm and is obligated to pay them

 a reasonable fee if successful in this litigation.

        27.    All conditions precedent to this action have been performed or

 waived.


           COUNT I - RECOVERY OF MINIMUM
                                 MINIMUM WAGES (FLORIDA
                           CONSTITUTION)

        28.    Paragraphs one (1) through twenty-seven (27) are fully re-

 alleged and incorporated herein.

        29.    Plaintiff is/was entitled to be paid the minimum wage for each

 hour worked per week.

        30.    Florida’s minimum wage rate in 2017 was $8.10 per hour.

 Florida’s minimum wage rate in 2018 is $8.25 per hour.




                                           5
Case 5:19-cv-00075-JSM-PRL Document 1 Filed 02/15/19 Page 6 of 9 PageID 6




       31.    Pursuant to Fla. Const. Art. X § 24(c) Defendants took a tip

 credit of $3.02 per hour.

       32.    During her employment with Defendants, Plaintiff was not

 always paid the minimum wage for each hour of work performed in violation

 of Fla. Const. Art. X § 24.

       33.    As a result of Defendants’ intentional, willful and unlawful acts

 in refusing to pay Plaintiff minimum wages for each hour worked in one or

 more work weeks, Plaintiff has suffered damages plus incurring reasonable

 attorneys’ fees and costs.

       34.    Defendants did not have a good faith basis for its failure to pay

 Plaintiff minimum wages for each hour worked.

       35.    As a result of Defendants’ willful violation of the law, Plaintiff is

 entitled to liquidated damages in an amount equal to the unpaid wages.

       36.    Plaintiff demands a trial by jury.

       WHEREFORE,             Plaintiff,   BROOKE    STANDRIDGE,         demands

 judgment against Defendants for the payment of all unpaid minimum wages

 for which Defendants did not properly compensate, damages, reasonable

 attorneys’ fees and costs incurred in this action, and any and all further relief

 that this Court determines to be just and appropriate.




                                           6
Case 5:19-cv-00075-JSM-PRL Document 1 Filed 02/15/19 Page 7 of 9 PageID 7




             COUNT II - RECOVERY OF MINIMUM WAGES (FLSA)

       37.     Paragraphs one (1) through twenty-seven (27) are fully re-

 alleged and incorporated herein.

       38.     Plaintiff is/was entitled to be paid the minimum wage for each

 hour worked per week.

       39.     During her employment with Defendants, Plaintiff was not paid

 the minimum wage for each week of work performed in violation of the FLSA.

       40.     As a result of Defendants’ intentional, willful and unlawful acts

 in refusing to pay Plaintiff minimum wages for each hour worked in one or

 more work weeks, Plaintiff has suffered damages plus incurring reasonable

 attorneys’ fees and costs.

       41.     Defendants did not have a good faith basis for its failure to pay

 Plaintiff minimum wages for each hour worked.

       42.     As a result of Defendants’ willful violation of the FLSA, Plaintiff

 is entitled to liquidated damages.

       43.     Plaintiff demands a trial by jury.

       WHEREFORE,             Plaintiff,   BROOKE    STANDRIDGE,         demands

 judgment against Defendants for the payment of all unpaid minimum wages

 for which Defendants did not properly compensate her, liquidated damages,

 reasonable attorneys’ fees and costs incurred in this action, and any and all

 further relief that this Court determines to be just and appropriate.




                                           7
Case 5:19-cv-00075-JSM-PRL Document 1 Filed 02/15/19 Page 8 of 9 PageID 8




     COUNT III - RECOVERY OF OVERTIME COMPENSATION (FLSA)

       44.      Paragraphs one (1) through twenty-seven (27) are fully re-

 alleged and incorporated herein.

       45.      Plaintiff is/was entitled to be paid time and one-half her regular

 rate of pay for each hour worked in excess of forty (40) per work week.

       46.      During her employment with Defendants, Plaintiff was not paid

 for all time worked as described above which resulted in Plaintiff not being

 paid proper overtime compensation for all overtime hours worked in violation

 of the FLSA.

       47.      As a result of Defendants’ intentional, willful and unlawful acts

 in refusing to pay Plaintiff overtime compensation for each hour worked in

 excess of forty (40) per work week in one or more work weeks, Plaintiff has

 suffered damages plus incurring reasonable attorneys’ fees and costs.

       48.      Defendants did not have a good faith basis for its failure to pay

 Plaintiff overtime compensation for each hour worked in excess of forty (40)

 per work week.

       49.      As a result of Defendants’ willful violation of the FLSA, Plaintiff

 is entitled to liquidated damages.

       50.      Plaintiff demands a trial by jury.

       WHEREFORE,           Plaintiff,   BROOKE       STANDRIDGE,        demands

 judgment against Defendants for the payment of all overtime hours at one




                                          8
Case 5:19-cv-00075-JSM-PRL Document 1 Filed 02/15/19 Page 9 of 9 PageID 9




 and one-half the regular rate of pay for the hours worked by her for which

 Defendants did not properly compensate her, liquidated damages, reasonable

 attorneys’ fees and costs incurred in this action, and any and all further relief

 that this Court determines to be just and appropriate.

       Dated this 15th day of February, 2019.




                                         /s/ JOLIE N. PAVLOS
                                         Jolie N. Pavlos, Esq.
                                         FBN 0125571
                                         Morgan & Morgan, P.A.
                                         20 N. Orange Avenue
                                         Suite 1600
                                         Orlando, FL 32801
                                         Telephone: (407) 245-3517
                                         Facsimile: (407) 204-2206
                                         Email: JPavlos@forthepeople.com
                                         Attorneys for Plaintiff




                                         9
